Case 1:18-cv-04561-ILG-SMG Document 41 Filed 12/07/18 Page 1 of 2 PageID #: 263



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                      )
 RELIANT TRANSPORTATION, INC., et al.                 )
                                                      )
                               Plaintiffs,            )            DECLARATION OF
                                                      )         RICHARD S. SIEGEL, ESQ.
        v.                                            )       IN SUPPORT OF DEFENDANTS’
                                                      )            MOTION TO DISMISS
 DIVISION 1181 AMALGAMATED TRANSIT                    )           AMENDED COMPLAINT
 UNION – NEW YORK EMPLOYEES                           )
 PENSION FUND, et al.                                 )       Case No. 1:18-cv-04561-ILG-SMG
                                                      )
                               Defendants.            )
                                                      )

        Richard S. Siegel, Esq., pursuant to 28 U.S.C. § 1746, declares:

        1.      I am an Associate with Slevin & Hart, P.C., counsel to Defendants the Division

 1181 Amalgamated Transit Union – New York Employees Pension Fund (the “Fund”), Neil

 Strahl, Neil Mancuso, Corey Muirhead, and Stanley Brettschneider (collectively, “Defendants”)

 in the above-referenced action. I make this Declaration in support of Defendants’ Motion to

 Dismiss Amended Complaint.

        2.      Attached hereto as Exhibit 1 is a true and correct copy of the Fund’s Restated

 Agreement and Declaration of Trust.

        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct to the best of my knowledge, information, and belief.

        Executed on this 7th day of December, 2018.

                                              /s/ Richard S. Siegel
                                              Richard S. Siegel, Esq.
Case 1:18-cv-04561-ILG-SMG Document 41 Filed 12/07/18 Page 2 of 2 PageID #: 264




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on December 7, 2018, the within and foregoing Declaration of

 Richard S. Siegel in Support of Defendants’ Motion to Dismiss Amended Complaint was served

 via ECF which will provide notice of filing to all counsel of record.

                                                       /s/ Richard S. Siegel
                                                       Richard S. Siegel

 20687067v1
